This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and it appearing to the Court that no final judgment is shown by the record to have been entered in said cause, it is thereupon ordered by the Court that the writ of error in this cause should be and the same is hereby dismissed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.